IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: May 11, 2020.

                                                                      ________________________________________
                                                                                 CRAIG A. GARGOTTA
                                                                         UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

                                                                  §
                                                                  §
 IN RE:                                                           §
                                                                  §                 CASE NO. 20-50399-CAG
 ALAN OFFENBAKER                                                  §
                                                                  §                            CHAPTER 7
 20-50399-CAG                                                     §
                                                                  §
 CHAPTER 7                                                        §
                                                                  §


        ORDER GRANTING DEBTOR’S MOTION TO RECONSIDER DISMISSAL OF CASE
                              IN ORDER TO FILE THE
        “DECLARATION FOR ELECTRONIC FILING OF BANKRUPTCY PETITION, LISTS,
                          STATEMENTS AND SCHEDULES


         Before the court is debtor's motion to reconsider the dismissal of his
bankruptcy case for in order to file the declaration for electronic filing of
bankruptcy petition lists statements and schedules in the above styled in number

Order Granting Debtor’s motion to reconsider dismissal of Case                                    Page 1 of 2
in order to file the
“Declaration for electronic filing of bankruptcy petition, lists, statements and schedules”
case. The motion asserts that it was excusable neglect of debtor’s counsel which
resulted in the failure to file the declaration for electronic filing. Having reviewed
the motion and case filings, the court has determined that the interests of justice
would be served by reconsidering dismissal.
         IT IS THEREFORE ORDERED THAT UPON entry of this order the case
shall no longer be dismissed.
         IT IS FURTHER ORDERED that Alan Offenbaker shall file the Declaration
for electronic filing within seven (7) days of entry of this order.

 # # #

                                             TEXAS RIOGRANDE LEGAL AID
                                             /s/ Amy E. Clark
                                              Amy E. Clark
                                              State of Texas Bar Number: 24043761
                                              4920 N. IH-35
                                              Austin, Texas 78752
                                              Phone: 512-374-2782
                                              Fax: 512-447-3940
                                              aclark@trla.org

                                              Attorneys for Debtor




Order Granting Debtor’s motion to reconsider dismissal of Case                                Page 2 of 2
in order to file the
“Declaration for electronic filing of bankruptcy petition, lists, statements and schedules”
